



Exhibit 10.4


Certain information in this Exhibit, marked by [***], has been redacted because
it is personally identifiable information the disclosure of which would be an
unwarranted invasion of personal privacy.


March 22, 2019


Indroneel Chatterjee
[***]


RE:
Side Letter to Separation Agreement and Release by and between Indroneel
Chatterjee and Altisource Solutions, Inc. dated of even date herewith (the
“Separation Agreement”)



Dear Mr. Chatterjee:


This letter is entered into between Altisource S.à r.l. (the “Company”) and
Indroneel Chatterjee (“Chatterjee”) in connection with the Separation Agreement.
Subject to and conditioned upon the occurrence of the Completion Date (as
defined in the Separation Agreement), for good and valuable consideration, and
intending to be bound, the Company on behalf of itself and its predecessors,
successors, and assigns, hereby irrevocably releases and forever discharges
Chatterjee and his successors and assigns, from any and all known and unknown
claims, demands, actions, causes of action, rights, damages, costs, expenses,
and compensation, whether arising under contract, common law, statute, or any
other rule of law or equity, which the Company now has or may have, or which
were or could have been made by or on behalf of the Company or Altisource
Portfolio Solutions, S.A. in connection with that certain Mutual Consent to
Termination of Employment Agreement and Full Release by and between Chatterjee
and the Company dated August 31, 2018 from the beginning of the world to the
date of this letter, provided that the foregoing release of Chatterjee does not
include within its scope any release of claims relating to any breach of
Separation Agreement.


The Company further agrees that (i) none of the statements made by Chatterjee in
the Interview (as defined in the Separation Agreement) will be used in any way
to abrogate or limit the effectiveness of the above release and (ii) regardless
of the occurrence of the Completion Date, none of the statements made by
Chatterjee in the Interview shall be used by the Company or its Affiliates (all
capitalized terms having the definitions provided in the Separation Agreement)
to bring any affirmative claims against Chatterjee. For the purposes of
clarification, the statements made by Chatterjee in the Interview may be used by
the Company or its Affiliates as necessary to defend themselves against any
claims that Chatterjee may bring or cause to be brought against the Company or
its Affiliates, including but not limited to use of the statements for
impeachment purposes and bringing counterclaims and cross-claims.


Upon the Completion Date, for good and valuable consideration, and intending to
be bound, Chatterjee on behalf of himself, his successors, assigns, and current
and former Affiliates, hereby irrevocably releases and forever discharges the
Company, Parent, and their respective current and former subsidiaries and their
respective Affiliates and each of their respective present and former officers,
directors, members, partners, limited partners, portfolio companies, attorneys,
agents, employees, and shareholders (collectively, the “Altisource Releasees”),
from any and all known and unknown claims, demands, actions, causes of action,
rights, damages, costs, expenses, and compensation, whether arising under
contract, common law, statute, or any other rule of law or equity, which
Chatterjee now has or may have, or which were or could have been made by or on
behalf of Chatterjee from the beginning of the world to the date of this
Agreement (the “Released Claims”); provided that the foregoing release of the
Altisource Releasees does not include within its scope any release of claims
relating to any breach of the Separation Agreement. For the avoidance of doubt,
the term “Released Claims” includes without limitation any claims arising from
contracts, agreements, and promises, written and oral; any and all claims of
discrimination on account of sex, race, age, disability, national origin,
religion, veteran status, marital status, sexual orientation, or other
characteristic protected by federal state or local law, ordinance, regulation,
or order, including without limitation claims under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, Executive Order
11246, the Americans with Disability Act, the Rehabilitation Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Genetic





--------------------------------------------------------------------------------





Information Nondiscrimination Act, and any other applicable federal, state, or
local antidiscrimination statutes; claims for wrongful termination actions of
any type; breach of express or implied covenant of good faith and fair dealing;
intentional or negligent infliction of emotional distress; intentional or
negligent failure to supervise, train, hire, or dismiss; claims for fraud,
misrepresentation, libel, slander, or invasion of privacy; and claims as a
shareholder of Parent shares.






Sincerely,


Altisource S.à r.l.


By:


_____________________________
Name:
Title:




Agreed and assented to:






________________________________
Indroneel Chatterjee







